Citation Nr: 1029292	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Louisville, Kentucky, VA 
Regional Office (RO).

This case has previously come before the Board.  In December 
2009, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The competent and probative evidence does not establish that a 
diagnosis of diabetes mellitus type II at any time or that the 
diabetes mellitus type I was manifest in service or is 
attributable to service.  


CONCLUSION OF LAW

Diabetes mellitus, type I or type II, was not incurred or 
aggravated in active service, and may not be presumed to have 
been incurred during such service, and is not due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The December 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in January 2010.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 2006 
and March 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with service 
in the Armed Forces.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection for diabetes 
mellitus may be granted if manifest within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a claim may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of the date, 
shows that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such a condition.  

Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be established on the basis of § 3.303(b) if the 
condition observed during service or any applicable presumption 
period still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Chronic leukocytic leukemia was added to this list of presumptive 
diseases in October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  
AL Amyloidosis was recently added to the list of presumptive 
diseases.  74 Fed. Reg. 21258 (May 7, 2009).

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the December 2009 Board remand.  Thus, the Board 
is able to proceed with a determination.

The Veteran asserts that he has diabetes mellitus related to 
service.  Having considered the evidence, the Board finds that 
service connection for diabetes mellitus, type II or type I, is 
not warranted.  

The Veteran contends that he was initially diagnosed with 
diabetes type II in the mid 1970s and that the type II diabetes 
progressed into type I diabetes.  In support of this contention, 
as reflected in December 2005 and December 2008 statements, he 
maintains that at the time of onset, his diabetes was controlled 
by diet only and without a requirement for insulin until 1976, 
thereby establishing type II diabetes, since type I diabetes 
always requires insulin.  

First, the Board notes that the Veteran's service in Vietnam was 
verified in February 2006, and thus, he is presumed to have been 
exposed to Agent Orange during service.  The competent and 
probative evidence, however, does not establish a diagnosis of 
diabetes mellitus type II at any time, and thus, service 
connection for diabetes mellitus type II is not warranted on any 
basis, to include on a presumptive basis in association with 
exposure to herbicides during service in Vietnam.  The Board 
notes that a presumption of service connection in association 
with herbicide exposure has not been established for diabetes 
mellitus type I.  See Notice, 61 Fed. Reg. 414421 (1996).

In addition, the Board notes that service treatment records are 
negative for a diagnosis of diabetes mellitus.  The January 1970 
service separation examination report shows that the endocrine 
system was normal and sugar was noted to be negative.  

On VA examination in July 1970, no significant abnormalities in 
regard to the genitourinary system were noted and laboratory test 
results reflect that sugar was negative.  As noted in a September 
2007 VA Form 9, and on VA examination in January 2010, the 
contemporaneous records associated with the initial diagnosis and 
treatment in the 1970s are unavailable.  

The initial documented evidence of diabetes is in 1980 and 
private treatment records dated in December 1982, January 1987 
and February 1997 reflect treatment for diabetes mellitus type I.  
The Board notes that while a December 1999 private record notes a 
family history of diabetes mellitus type II, such does not 
establish that the Veteran has or has had diabetes mellitus type 
II at any time.  

In addition, while private records, dated in October 2005 and 
February 2006, note a history of onset of "diabetes" in 1974, 
initially treated with diet only and eventually progressing to 
needing insulin, neither a transcription of lay history nor the 
Veteran's statement to a doctor is transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
The private doctor specifically noted that she was not treating 
the Veteran in 1974.  Regardless, the doctor's statements do not 
establish a diagnosis of diabetes mellitus type II at any time.  

In addition, the Board notes while an internet article from, 
"Postgraduate Medicine online" notes that the distinction between 
diabetes mellitus type I and diabetes mellitus type II could be 
"hazy" and that, "many patients have characteristics of each," 
such does not specifically pertain to the Veteran in this case 
and does not establish that the Veteran has or has had diabetes 
mellitus type II at any time.  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  It is clear that the 
Veteran has diabetes mellitus type I, as reflected in the March 
2006 VA examination report.  The competent and probative 
evidence, however, does not support the Veteran's assertion in 
regard to having had diabetes mellitus type II in the 1970s.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a diagnosis in this case or a relationship 
between service and current disability.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the 
January 2010 VA opinion to the effect that there is no objective 
medical evidence suggesting a diagnosis of type II diabetes, with 
notation that laboratory test results and endocrinology 
consultation supported a diagnosis of type I diabetes mellitus, 
with notation of treatment with insulin for decades, and that 
there was no objective evidence that diabetes mellitus type I was 
related to service.  The examiner reviewed the claims file and 
provided a rationale for the opinion based on objective findings, 
reliable principles, and sound reasoning.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

Service connection for diabetes mellitus, type I and type II, is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


